UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K ————— CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 18, 2013 USANA HEALTH SCIENCES, INC. (Exact name of registrant as specified in its charter) Utah (State or other jurisdiction of incorporation) 0-21116 87-0500306 (Commission File No.) (IRS Employer Identification Number) 3838 West Parkway Boulevard Salt Lake City, Utah 84120 (Address of principal executive offices, Zip Code) Registrant's telephone number, including area code: (801) 954-7100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01Entry into a Material Definitive Agreement On July 18, 2013, USANA Health Sciences, Inc. (the “Company”) entered into an Amendment (the “Amendment”) to its Amended and Restated Credit Agreement (the “Credit Agreement”), dated as of April 27, 2011, between the Company and Bank of America, N.A.The Amendment increases the revolving credit commitment under the Credit Agreement from $60 million to up to $75 million.The other material terms and provisions of the Credit Agreement were not amended or changed. The foregoing description of the Amendment does not purport to be complete and is subject to and qualified in its entirety by reference to the Amendment, a copy of which is attached as an exhibit to this report, as well as the Credit Agreement, which is filed as Exhibit 10.17 to the Company’s Form 8-K filed April 28, 2011. Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance sheet Arrangement of a Registrant. The information set forth in Item 1.01 of this report is incorporated herein by reference. Item9.01Financial Statements and Exhibits. (d)Exhibits 10.1Amendment to Amended and Restated Credit Agreement, dated as of July 18, 2013 (filed herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. USANA HEALTH SCIENCES, INC. By:/s/ Paul A. Jones Paul A. Jones, Chief Financial Officer Date: July 23, 2013
